                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    ADAM JOSEPH HUSCHKA,

           Plaintiff,                                           OPINION & ORDER
      v.
                                                              Case No. 19-cv-223-wmc
    ROCK COUNTY YOUTH
    SERVICES CENTER and
    MERCY HEALTH CLINIC,

           Defendants.


           Pro se plaintiff Adam Joseph Huschka brings this action under 42 U.S.C. § 1983

against the Rock County Youth Services Center (“Center”) and Mercy Health Clinic.

Huschka claims that these defendants violated his constitutional rights when he was

injured at the Center and treated at the Mercy Health Clinic in 2014. The complaint is

now before the court for screening pursuant to 28 U.S.C. § 1915(e)(2). After review, the

court concludes that while plaintiff may be able to articulate a constitutional claim, he will

be required to amend his complaint that names a proper defendant and provides more

details about who at the Center or Mercy Health Clinic could have prevented his injury to

avoid dismissal.




                                  ALLEGATIONS OF FACT 1

           On or around April 7, 2014, Huschka was arrested and taken to the Center. Before

he could be booked into custody, he was taken to Mercy Health Clinic to be medically


1
  Courts must read allegations in pro se complaints generously, resolving ambiguities and drawing
reasonable inferences in plaintiff’s favor. Haines v. Kerner, 404 U.S. 519, 521 (1972).
cleared. At the time, he was under the influence of cough syrup, but apparently he was

inappropriately cleared to be placed into custody. After he was booked at the Center, he

fell over a balcony when he was walking to his cell. Huschka broke his cheekbones and

jaw as a result of his fall, and he continues to suffer from a number of lingering health

issues, including breathing problems, damaged hearing and vision, and chronic headaches.




                                        OPINION

       Plaintiff’s allegations implicate a constitutional claim, but it is unclear what

constitutional standard applies since different constitutional provisions apply to different

stages of confinement. The Fourth Amendment applies to the period between a warrantless

arrest and the probable-cause determination; the Fourteenth Amendment applies to the

period between the probable-cause determination and the conviction; and the Eighth

Amendment applies to the period after the conviction. Collins v. Al-Shami, 851 F.3d 727,

731 (7th Cir. 2017). If plaintiff had not attended a probable cause hearing at the time of

his fall, the Fourth Amendment applies to his claims, Ortiz v. City of Chi., 656 F.3d 523

(7th Cir. 2011) (applying the Fourth Amendment reasonableness standard to medical care

claim when plaintiff had not been through a probable cause hearing during the relevant

time period); if he had attended such a hearing, he would constitute a pretrial detainee and

his claims would be governed by the due process clause of the Fourteenth Amendment,

Smith v. Dart, 803 F.3d 304, 309–10 (7th Cir. 2015).

       For purposes of screening, the court will apply the more rigorous standard applicable

to pretrial detainees. Historically, the Seventh Circuit has applied the Eighth Amendment


                                             2
standard to detainee’s claims related to medical care, but it recently changed course based

on the Supreme Court’s reasoning in Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015),

that excessive force claims by pretrial detainees are governed by the due process clause of

the Fourteenth Amendment, and that the standard is whether the defendant’s actions were

objectively unreasonable given the circumstances. Specifically, in Miranda v. County of Lake,

900 F.3d 335 (7th Cir. 2018), the Seventh Circuit extended the logic in Kingsley to medical

care claims. Id. at 352-53. Therefore, under Kingsley and Miranda, the failure to provide

safe conditions of confinement violates the Due Process Clause if: (1) the defendants acted

with purposeful, knowing, or reckless disregard of the consequences of their actions; and

(2) the defendants’ conduct was objectively unreasonable. Miranda v. Cty. of Lake, 900

F.3d 335, 352–53 (7th Cir. 2018). While it is not enough to show negligence, the plaintiff

is not required to prove the defendant’s subjective awareness that the conduct was

unreasonable. Id. at 353.

          Reading plaintiff’s allegations generously and in a light most favorable to him,

plaintiff presented at the Center and Medical Health Clinic in a clearly inebriated state

that either required medical attention or at least a delay until he was booked at the Center

to keep him safe. Given that plaintiff alleges that juveniles must be medically cleared to

be booked at the Center, it is reasonable to infer that the staff, either at the Center or

Medical Health Clinic, responded unreasonably to his need for further treatment at the

clinic.    While ultimately the facts may bear out that the mistake amounted to just

negligence, at this stage it would appear that plaintiff has pled sufficient facts to support a

Fourteenth Amendment claim.


                                              3
       Nonetheless, plaintiff may not proceed at this time because he has not identified a

proper defendant. The Center and the clinic are not suable entities for purposes of § 1983;

both are buildings and cannot be sued because it cannot accept service of the complaint.

Smith v. Knox Cty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012). Therefore, if plaintiff wants

to proceed on his claims in this lawsuit, he will need to file an amended complaint that

identifies a proper defendant. Such a defendant would include any Center or Mercy Health

Clinic employee that was involved in allowing plaintiff to proceed to the Center while

inebriated or failing to ensure that he was safe while he was at the Center. Minix v.

Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010) (“[I]ndividual liability under § 1983

requires personal involvement in the alleged constitutional deprivation.”). If plaintiff does

not know the identities of such person or persons, he may amend his complaint and

identify the defendant or defendant by the name “Jane Doe” or “John Doe” as appropriate.

Should plaintiff take that approach, the court will screen his complaint and plaintiff will

then be afforded the opportunity to conduct discovery that will help him identify and

substitute the proper defendants.




                                          ORDER

   1. Plaintiff Adam Huschka’s complaint is DISMISSED without prejudice for failure
      to identify a proper defendant.

   2. Plaintiff may have until July 17, 2019, to submit an amended complaint that
      identifies a suable person or entity for purposes of 42 U.S.C. § 1983. If
      plaintiff fails to respond by that deadline, then this case will be dismissed
      with prejudice for failure to prosecute.

       Entered this 26th day of June, 2019.

                                              4
BY THE COURT:

/s/
________________________________________
WILLIAM M. CONLEY
District Judge




  5
